UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-21035 CitizensSelect Funds (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 4/30* Date of reporting period: July 1, 2016-June 30, 2017 * Fiscal year end is 3/31 for Dreyfus Institutional Preferred Treasury Securities Money Market Fund Item 1. Proxy Voting Record CitizensSelect Funds Dreyfus Prime Money Market Fund Dreyfus Institutional Preferred Treasury Securities Money Market Fund The Registrant did not hold any voting securities and accordingly did not vote any proxies during the reporting period. -2- SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. CitizensSelect Funds By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: July 19, 2017 -3-
